                              United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                                 VOICE (314) 244-2400
Michael E. Gans
                                                                                   FAX (314) 244-2780
 Clerk of Court
                                                                                 www.ca8.uscourts.gov

                                                            September 13, 2019


Mr. Jesse Louis Kaiser
4609 Marsue Circle, N.E.
Cedar Rapids, IA 52402

        RE: 19-2159 Jesse Kaiser v. Anthony Morfitt

Dear Mr. Kaiser:

        Enclosed is a copy of the dispositive order entered today in the referenced case.

        Please review Federal Rules of Appellate Procedure and the Eighth Circuit Rules on post-
submission procedure to ensure that any contemplated filing is timely and in compliance with the
rules. Note particularly that petitions for rehearing must be received by the clerk's office within
the time set by FRAP 40 in cases where the United States or an officer or agency thereof is a
party (within 45 days of entry of judgment). Counsel-filed petitions must be filed electronically
in CM/ECF. Paper copies are not required. Pro se petitions for rehearing are not afforded a grace
period for mailing and are subject to being denied if not timely received.

                                                            Michael E. Gans
                                                            Clerk of Court

AMT

Enclosure(s)

cc:     Mr. Rob Phelps

           District Court/Agency Case Number(s): 1:19-cv-00049-LTS




       Case 1:19-cv-00049-LTS-MAR Document 10-1 Filed 09/16/19 Page 1 of 1
      Appellate Case: 19-2159 Page: 1 Date Filed: 09/13/2019 Entry ID: 4830320
